Citation Nr: 0009677	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the right lower leg, to include 
fractures of the fibula and tibia, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left thigh, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left lower leg, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for scars of the 
right thigh, right upper extremity, chest, and abdomen.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served with the Idaho Army National Guard, 
included a period of active duty for training from June 11 to 
June 25, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in June 1999, but 
was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  

The Board notes that statements by the veterans' 
representative could be construed as raising the issue of 
entitlement to special monthly compensation for loss of use 
of the right foot.  The RO has not addressed this matter, and 
it is referred to the RO for consideration.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
right lower leg, to include the fractures of the fibula and 
tibia, are productive of severe disability of Muscle Group 
XI.  

2.  The veteran's residuals of a shell fragment wound to the 
left thigh, Muscle Group XIV, are productive of no more than 
moderately severe disability.  

3.  The veteran's residuals of a shell fragment wound to the 
left lower leg, Muscle Group XII, are productive of no more 
than moderate disability.  

4.  The veteran's scars of the right thigh, right upper 
extremity, chest, and abdomen are not productive of any 
limitation of function, and are not superficial, tender, 
painful, poorly nourished, or productive of repeated 
ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a shell fragment wound to the right 
lower leg, to include fractures of the fibula and tibia, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.49, 4.51, 4.54, 4.55, 4.56, 4.73, Code 5311 
(1996); 38 C.F.R. §§ 4.14, 4.55, 4.56, 4.71a, 4.73, Codes 
5260, 5270, 5271, 5311 (1999).  

2.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a shell fragment wound to the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.49, 4.51, 4.54, 4.55, 4.56, 4.73, Code 5314 
(1996); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Codes 5314 
(1999).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the residuals of a shell fragment wound to 
the left lower leg have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.49, 4.51, 4.54, 4.55, 4.56, 
4.73, Code 5312 (1996); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, 
Codes 5312 (1999).

4.  The criteria for a compensable evaluation for scars of 
the right thigh, right upper extremity, chest, and abdomen 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.31, 4.118, Codes 7803, 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the impairment produced by his 
service connected disabilities has increased in severity.  He 
notes that he has not had an increase in evaluation since 
service connection was initially established.  However, he 
notes that his disabilities have progressed in severity over 
the years.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I. Shell Fragment Wounds

The Board notes that the regulations governing the evaluation 
of muscle injuries were amended effective July 3, 1997.  62 
Fed. Reg. 30235 (June 3, 1997).  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  A 
review of the January 2000 Supplemental Statement of the Case 
demonstrates that the RO has considered the veteran's claim 
under both the new and old regulations.  Therefore, the claim 
is ready for appellate review, and the Board must also 
consider the veteran's claim under both the old and new 
regulations.

Under the regulations in effect prior to July 3, 1997, muscle 
function was based on the ability of the muscle to perform 
its full work and not solely on its ability to move a joint. 
38 C.F.R. § 4.51 (1996).  The whole track of the missile was 
envisaged, including any bony or nerve involvement. 38 C.F.R. 
§ 4.49 (1996).

In accordance with the provisions of 38 C.F.R. § 4.54 (1996) 
(muscle groups), disabilities due to residuals of muscle 
injuries were rated on the basis laid down in §§ 4.55 (1996) 
and 4.56 (1996) and on the type of disability pictures 
appended to the ratings listed.  The type of disability 
pictures were based on the cardinal symptoms of muscle 
disability (weakness, fatigue, pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).

Under the regulations in effect prior to July 1997, moderate 
disability of the muscles resulted from through and through 
or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or 
of the residuals of debridement or of prolonged infection was 
also considered moderate.  The history of the disability was 
considered, including service department records or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, and an affect on 
the particular functions controlled by the injured muscles 
were to be noted.  Objective evidence of a moderate 
disability included entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (1996). 

Moderately severe disability of the muscles contemplated the 
type of injury characterized by through and through or deep 
penetrating wound by a small high velocity missile or large 
missile of low velocity, with debridement or with prolonged 
infection or sloughing of soft parts, and intramuscular 
cicatrization.  The history and complaints included service 
department or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade.  The record reflected 
consistent complaints of the cardinal symptoms of muscle 
wounds, and evidence of unemployability because of inability 
to keep up with work requirements was to be considered.  The 
objective findings of moderately severe muscle damage 
included entrance and (if present) exit scars relatively 
large and so situated as to indicate the track of the missile 
through important muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or strength or endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

38 C.F.R. § 4.56(d) (1996) stated that the type of injury 
required for severe disability included shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of the soft parts.  The history and complaints 
were as those for a moderately severe disability, in 
aggravated form.  Objective findings of severe muscle 
disability included extensive, ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscles, and X-ray evidence of minute multiple 
scattered foreign bodies.  In addition, palpation should have 
showed moderate or extensive loss of deep fascia or muscle 
substance, severe impairment of strength and endurance on 
testing when compared to the positive side, and atrophy of 
muscle groups not included in the track of the missiles.

Under the regulations currently in effect for the evaluation 
of muscle disabilities, a comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56 (1999).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows  Slight disability of muscles is typified by a 
simple wound of muscle without debridement or infection.  The 
history and complaints will reveal service department record 
of superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (1999). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (1999). 

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3) (1999). 

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1994).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (1994), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(a).

The record indicates that the veteran's shell fragment wounds 
to the right lower leg, the left thigh, and the left lower 
leg were all incurred as a result of a single incident during 
active duty for training purposes in June 1977.  He stepped 
on a light anti-tank round, which exploded.  The veteran 
sustained blast injuries to both lower extremities, including 
soft tissue loss of both legs and open comminuted fracture of 
the distal right tibia and fibula.  He was treated at a 
private hospital with debridement of his wounds and burns, 
and a pin fixation of the tibial fracture, then transferred 
to an Army Medical Center wearing a long leg cast 
incorporating his tibial pins.  

The veteran's final Army Medical Center report was dated May 
1978, eleven months post injury.  He was fully ambulatory and 
independent of external support, but wearing a short leg 
brace on the right leg.  His skin wounds had healed with 
moderate cosmetic deformity.  There was no exposed bone or 
granulation tissue, but there was a draining sinus over the 
anterior distal tibia.  The veteran had painless motion at 
the fracture site.  The right second, third, and fourth toes 
had healed tip amputations, and the right knee had a full 
range of motion.  The right ankle was edematous with limited 
range of motion secondary to cast immobilization.  The list 
of operations and procedures following his initial treatment 
included split thickness skin grafts of both lower 
extremities in August 1977 and October 1977.  The final 
diagnoses included blast injury with multiple fragment 
wounds, all extremities and abdomen, treated and improving; 
burn of the skin of the lower extremities; open comminuted 
fracture of the right distal tibia and fibula, with delayed 
union and three centimeter shortening, no artery or nerve 
involvement; soft tissue injury of the proximal lateral 
tibial area of the right leg, and medial thigh and medial 
calf, left leg with interference with normal venous and 
lymphatic drainage; muscle loss of the distal adductor and 
quadriceps muscle mass of the left thigh, with no significant 
decrease in strength and moderate cosmetic deformity; 
retained foreign bodies, metallic fragments, all extremities, 
and osteomyelitis of the right tibia.  

Entitlement to service connection for the veteran's 
disabilities on appeal was established in a June 1979 rating 
decision.  These included the residuals of a shell fragment 
wound of the right lower leg with fracture of the distal 
tibia and fibula, Muscle Group XI, evaluated as 30 percent 
disabling; the residuals of a shell fragment wound of the 
left thigh, Muscle Group XIV, evaluated as 30 percent 
disabling; and the residuals of a shell fragment wound to the 
left lower leg, Muscle Group XII, evaluated as 10 percent 
disabling.  These evaluations currently remain in effect.  

Right Lower Leg, Muscle Group XI

The veteran's shell fragment wounds to the right lower leg 
are evaluated under the rating code for injuries to Muscle 
Group XI.  The functions of this muscle group include 
propulsion and plantar flexion of foot, stabilization of 
arch, flexion of the toes, and flexion of knee.  The muscles 
included in the group are the posterior and lateral crural 
muscles, and muscles of the calf.  These are the triceps 
surae (gastrocnemius and soleus), the tibialis posterior, the 
peroneus longus, the peroneus brevis, the flexor hallucis 
longus, the flexor digitorum longus, the popliteus, and the 
plantaris.  A severe disability of Muscle Group XI is 
evaluated as 30 percent disabling.  A moderately severe 
disability is evaluated as 20 percent disabling.  A moderate 
disability is evaluated as 10 percent disabling.  Slight 
disability is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.73, Code 5311 (1999).  There is no substantive difference 
between the current diagnostic code and the rating code in 
effect prior to July 1997.  38 C.F.R. § 4.73, Code 5311 
(1996).  

The initial VA examination following the veteran's injury was 
conducted in January 1979.  He had a large skin graft 
covering most of the right lateral and anterolateral aspect 
of the lower leg.  There was an indented blast injury where 
the veteran sustained fracture of the distal portion of the 
leg, and involving the ankle.  The ankle joint was mainly 
fused.  There was 10 to 15 degrees of dorsiflexion and 
plantar flexion, with very little eversion or inversion.  The 
function of the toes was practically nonexistent.  There was 
also wasting of the muscles about the calf.  He was unable to 
walk on his heel on the right side.  The veteran walked 
limping, and favored the right lower extremity.  His gait was 
fairly good, although it showed weakness of different muscle 
groups.  The June 1979 rating decision assigned the veteran's 
disability a 30 percent rating, in large part on the basis of 
the findings of this examination.  

More recent evidence shows that the veteran was seen for a 
variety of complaints at the VA orthopedic clinic in July 
1997.  He reported a six month history of tingling and 
numbness in his lower extremities beneath his knees and into 
his feet.  He reported a cramping pain in the calves, which 
was not debilitating in the daytime hours.  On examination, 
the veteran had an equina varus deformity of the right foot 
secondary to his shrapnel injury.  There was a draining site 
laterally on the right tibia secondary to this injury.  He 
had decreased sensation subjectively across the tops of his 
feet and the posterior aspects of his calves, which were 
nontender to palpation.  The knees had essentially normal 
range of motions and mild peripatellar tenderness.  There was 
no patellar apprehension and no evidence of mechanical type 
phenomenon or ligamentous instability.  An X-ray study 
demonstrated essentially normal knees with the exception of 
small shrapnel throughout the soft tissues.  

VA treatment records from September 1997 show that the 
veteran works as a salesman, and complained of numbness of 
the back of both lower legs with prolonged sitting and 
standing.  On examination, motor functions were 5/5 of the 
lower extremities.  The veteran was unable to dorsiflex his 
right ankle secondary to an ankle injury, and his right foot 
angled laterally.  He was able to stand on his toes 
bilaterally, but was unable to stand on his right heel.  

Additional VA treatment records from September 1997 indicate 
that the veteran complained of pins and needles and 
intermittent numbness in both legs, below the knees.  He also 
reported a 20 year history of a chronic ulcer of the right 
leg.  On examination, the veteran had extensive well-healed 
avulsion injuries to both legs, right greater than left.  
There was no pain on palpation of the lower extremities.  The 
right ankle had no active range of motion, and approximately 
20 degrees of passive range of motion.  It was indicated that 
the veteran's complaints of numbness were related to lower 
extremity edema, which was present when the veteran stood for 
long periods of time.  
The veteran was afforded a VA examination in May 1998.  On 
examination, there was marked reduction on range of motion of 
the right ankle to zero degrees dorsiflexion and less than 10 
degrees of plantar flexion.  

At a July 1999 VA examination of the muscles, the veteran was 
noted to have extensive areas of grafting just below the 
right knee extending to just above the ankle.  The right leg 
was shortened by six centimeters as a residual of the 
fracture of the tibia and fibula.  This contributed to a 
rather marked limp.  The entire area of skin grafting was 
tender even to light touch.  Extensive damage to Muscle Group 
XI was noted, including the gastrocnemius, the soleus, the 
tibeleus posterior, the peroneus longus, and the flexor 
hallux longus.  The right foot hung at a 15 degree plantar 
flexion.  Volition movement of the right ankle was 
nonexistent, and passive movement was to 20 degrees of 
dorsiflexion and 10 degrees of plantar flexion, with 
considerable pain in the entire right lower leg.  The 
diagnoses included multiple shell fragment wounds involving 
primarily each leg with extensive surgical interventions and 
skin grafting with a fracture to the lower tibia and fibula 
on the right with persistent 15 degrees of plantar flexion at 
the right ankle and with absence of volition movement.  An 
addendum noted that the wounds were severe with excessive 
evulsion of soft tissue with fracture to the lower tibia and 
fibula, extensive muscle damage to Muscle Group XI on the 
right, constant pain, most marked on the right, with marked 
palpable tenderness over the right leg below the knee and 
with excessive right leg fatigue on any attempts at 
ambulation, and ambulation with a limp.  

The veteran underwent a VA peripheral nerves examination in 
September 1999.  He complained of a three year history of 
bilateral paresthesias of the lateral aspect of the feet, 
involving a pins and needles sensation that occurs after 
standing, and a five year history of paresthesias in the 
lateral aspect of the right leg.  He reported no problems 
with weakness or other pain.  On examination, his motor 
examination, was 5/5 throughout.  There was restricted 
dorsiflexion of the right ankle to about 20 degrees.  The 
veteran had slightly decreased pinprick in the lateral aspect 
of the right leg in a patchy distribution at and above the 
ankle.  The impression included a history of traumatic injury 
to the legs with resultant peripheral neuropathy.  His 
neuropathy was said to have improved over time, but the 
stress and compression of standing on hard surfaces seemed to 
trigger his paresthesias.  

After careful review of the veteran's contentions and the 
evidence, the Board is unable to find that an evaluation in 
excess of 30 percent can be awarded for the residuals of a 
shell fragment wound to the right lower leg, including 
fractures of the tibia and fibula.  The evidence clearly 
shows that the residuals of the veteran's injury are 
productive of severe disability.  However, the veteran is 
already in receipt of a 30 percent evaluation for this 
disability, which is the highest award available under the 
rating code for injuries to Muscle Group XI under both the 
current rating code and the regulations in effect prior to 
July 1997.  Therefore, an evaluation in excess of 30 percent 
may not be assigned.  38 C.F.R. § 4.73, Code 5311 (1996); 
38 C.F.R. § 4.73, Code 5311.  

The Board has also considered entitlement to an increased 
evaluation for the veteran's disability under alternative 
rating codes, but none of these codes would result in a 
higher rating for the veteran disability.  The July 1997 VA 
records show that the veteran has an essentially normal range 
of motion of the knees, but regardless, the highest 
evaluation available for limitation of flexion of the right 
knee is 30 percent.  38 C.F.R. § 4.71a, Code 5260.  
Similarly, the highest evaluation under the rating code for 
limited motion of the ankle is 20 percent.  38 C.F.R. 
§ 4.71a, Code 5271.  The July 1999 VA examination notes that 
the veteran has almost no voluntary movement of the right 
ankle, but that the ankle hangs at 15 degrees of plantar 
flexion.  This would not warrant an evaluation in excess of 
30 percent under the rating code for ankylosis of the ankle.  
38 C.F.R. § 4.71a, Code 5270.  The rating code for paralysis 
of the internal popliteal nerve has been considered, but does 
not provide a basis for an increased rating.  The September 
1999 VA examination did not demonstrate complete paralysis.  
This examination noted only peripheral neuropathy, and added 
that this symptom seemed to have improved.  The highest 
evaluation for severe incomplete paralysis of the internal 
popliteal nerve is no more than the 30 percent evaluation 
that is currently in effect.  38 C.F.R. § 4.124a, Code 8524.  
Separate evaluations for the residuals of the veteran's 
disability under the rating codes for limitation of motion or 
diseases to the peripheral nerves may not be awarded, as the 
symptomatology for all the applicable rating codes includes 
limitation of the range of motion.  38 C.F.R. §§ 4.14, 
4.55(a).  Therefore, as there is no schedular basis for an 
evaluation in excess of 30 percent for the veteran's 
residuals of a shell fragment wound to the right lower leg, 
an increase is not warranted.  

Left Thigh, Muscle Group XIV

The veteran's shell fragment wounds to the left thigh are 
evaluated under the rating code for injuries to Muscle Group 
XIV.  The functions of this muscle group include the 
extension of knee, simultaneous flexion of hip and flexion of 
knee, tension of fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XVII in postural support of body, 
and acting with hamstrings in synchronizing hip and knee 
movements.  The muscles of the anterior thigh group include 
the sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  A severe disability to Muscle Group XIV is 
evaluated as 40 percent disabling.  A moderately severe 
disability is evaluated as 30 percent disabling.  A moderate 
disability is evaluated as 10 percent disabling.  A slight 
disability is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.73, Code 5314.  There is no substantive difference 
between the current rating code and the rating code in effect 
prior to July 1997.  38 C.F.R. § 4.73, Code 5314 (1996).  

The January 1979 VA examination noted that the veteran had 
undergone multiple skin grafting of the lower portion of the 
left upper thigh over the medial aspect.  There were some 
shrapnel pieces scattered over the lower extremities.  The 
veteran was noted to have damage to the vastus medialis 
muscle group, and weakening of the quadriceps in general.  
There was a lot of scar tissue formation over the medial 
portion of the lower thigh.  The findings of this examination 
led to the 30 percent evaluation assigned by the June 1979 
rating decision.  

The veteran was seen for complaints involving his lower 
extremities in July 1997.  The veteran complained of tingling 
and numbness in the lower extremities below the knees.  His 
knees exhibited a normal range of motion, with mild 
peripatellar tenderness.  There was no patellar apprehension 
and no evidence of mechanical type phenomenon or ligamentous 
instability.  An X-ray study revealed essentially normal 
knees with the exception of small shrapnel throughout the 
soft tissue.  The veteran was instructed on quadriceps 
strengthening in order to treat his knee pain.  

VA treatment records from September 1997 show that the 
veteran continued to complain of numbness of his lower 
extremities.  Motor strength of the lower extremities was 
5/5.  It was recommended to the veteran that he strengthen 
his quadriceps to support his knees.  Additional September 
1997 records from a VA medical center state that the veteran 
does not have any pain on palpation anywhere in the lower 
extremities.  The range of motion of the left lower extremity 
was within normal limits.  The veteran's numbness and his 
pins and needles sensation was believed to be the result of 
edema of the lower extremities.  

The veteran was afforded a VA examination of the muscles in 
July 1999.  The left thigh had residuals of an evulsion type 
wound involving the skin and subcutaneous tissue, covered by 
a well healed skin graft.  The wound was nontender.  There 
was no residual injury to Muscle Group XIV.  The veteran had 
adequate and painless flexion of the left hip and left knee, 
and adequate and painless adduction of the left hip.  He did 
complain of some left knee pain on ambulation, especially 
when carrying a fairly heavy load.  This was presumably 
related to the multiple small shell fragments embedded below 
the left knee.  There was 140 degrees of flexion of the left 
knee.  The diagnosis was multiple shell fragment wounds 
involving primarily each leg with extensive interventions and 
skin grafting.  An addendum noted constant pain of the lower 
extremities, most marked on the right.  

At the September 1999 VA examination of the peripheral 
nerves, the veteran complained of a three year history of 
bilateral paresthesias of the feet, and a five year history 
of paresthesias in the lateral aspect of the right leg.  He 
reported no problems with weakness or any other pain.  On 
examination, motor examination was 5/5.  Sensory examination 
was intact to light touch and pinprick with the exception of 
certain areas of the right leg.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent for the residuals of a shell fragment wound to 
the left thigh is not demonstrated.  In order to receive a 40 
percent evaluation for this disability, the veteran must have 
severe disability of Muscle Group XIV.  The evidence shows 
that the veteran sustained multiple injuries from low 
velocity missiles, which required debridement.  The January 
1979 VA examination on which the 30 percent evaluation was 
based noted damage to this muscle group, with much weakening.  
Recent X-ray studies have demonstrated that there are small 
shell fragments throughout the soft tissue.  In addition, the 
veteran has scar tissue formation over the lower thigh.  He 
complains of some left knee pain on ambulation, especially 
when carrying a fairly heavy load.   The veteran has been 
instructed to strengthen his quadriceps to protect his knee.  
However, more recent evidence shows that the veteran retains 
5/5 motor strength.  He has adequate and painless flexion of 
the left hip and left knee, and adequate and painless 
adduction of the left hip.  His skin grafts of the left thigh 
are well-healed, and the peripheral nerve examination was 
negative for findings pertinent to the left thigh.  There is 
no evidence of muscle sloughing or binding, current 
complaints of weakness, adherent or tender scars, loss of 
tissue, or atrophy.  The Board finds that the veteran's 
symptomatology more nearly resembles that of a moderately 
severe disability of Muscle Group XIV under both the current 
regulations and the regulations in effect prior to July 1997, 
which warrants continuation of the 30 percent evaluation 
currently in effect.  38 C.F.R. § 4.73, Code 5314 (1996); 
38 C.F.R. §§ 4.7, 4.73, Code 5314.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision.  However, the July 1999 
VA examination described the motions of the relevant joints 
as adequate and painless, and his motor examination was 5/5.  
The addendum noted constant pain, but this was most marked on 
the right.  There was no evidence of incoordination or excess 
fatigability.  Therefore, these regulations do not provide a 
basis for an evaluation in excess of 30 percent for the shell 
fragment wound residuals of the right thigh.  


Left Lower Leg

The veteran's disability is evaluated under the rating code 
for injuries to muscle group XII.  This group includes the 
anterior muscles of the leg, including the tibialis anterior, 
the extensor digitorum longus, the extensor hallucis longus, 
and the peroneus tertius.  The function of this muscle group 
includes dorsiflexion, extension of the toes, and stabilizing 
the arch.  A severe disability of this muscle group merits a 
30 percent evaluation.  A moderately severe disability of 
this muscle group warrants a 20 percent evaluation.  A 
moderate disability of this muscle group warrants a 10 
percent evaluation.  A slight disability is evaluated as zero 
percent disabling.  38 C.F.R. § 4.73, Code 5312.  There is no 
substantive difference between the current rating code and 
the rating code in effect prior to July 1997.  38 C.F.R. § 
4.73, Code 5312 (1996).

The January 1979 VA examination noted that the veteran had 
undergone multiple skin grafting of the left lower leg, 
including over the calf.  There were shrapnel pieces 
throughout the lower extremities.  He had better function of 
the left lower extremity than the right from the knee down, 
and retained fairly good function of the feet and toes.  
There was a lack of approximately 10 degrees of dorsiflexion 
on the left lower extremity, but the remainder of the foot 
functioned well.  The neurological evaluation revealed that 
the deep tendon reflexes on the ankle and both the Achilles 
tendon and tibialis anterior muscle group was decreased on 
the right side.  The cutaneous nerve supply appeared to be 
intact.  He walked with a limp favoring the right.  His gait 
was fairly good, but showed some weakness of different muscle 
groups.  

VA treatment records from July 1997 and September 1997 show 
that the veteran complained of a history of numbness and 
tingling of the lower extremities.  He added that his ankles 
were stiff in the morning.  The motor examination of the 
lower extremities was 5/5 bilaterally.  The veteran was able 
to stand on his toes bilaterally, and his sensation was 
intact for pinprick and light touch.  Additional September 
1997 records showed well healed avulsion injuries to his 
lower legs bilaterally, with well-healed multiple graft 
sites.  The range of motion of the left lower extremity was 
within normal limits.  

The July 1999 VA examination of the muscles notes an area of 
skin grafting and residual scarring over the mid anteromedial 
aspect of the left lower leg.  This was somewhat tender to 
the touch, but was well healed.  There was no residual damage 
to either Muscle Group XI or XII.  He had no problems with 
ambulation of the left leg.  The left ankle had adequate 
range of motion, with 20 degrees of dorsiflexion, and 45 
degrees of plantar flexion.  The diagnosis included multiple 
shell fragment wounds involving primarily each leg with 
extensive surgical interventions and skin grafting.  The 
addendum noted constant pain in the lower extremities, most 
marked on the right.  

The veteran complained of a three year history of bilateral 
paresthesias of the lateral aspect of his feet at the 
September 1999 VA examination of the peripheral nerves.  The 
motor examination was 5/5.  Coordination was intact for heel 
to shin.  Deep tendon reflexes were trace at the left ankle.  
The sensory examination was intact to light touch and 
pinprick for the left leg.  The impression was a history of 
traumatic injury to the legs with resultant peripheral 
neuropathy, which seems to have improved over time and was 
currently manifested by parethesias in the lateral aspect of 
the feet.  The neurological examination was notable only for 
decreased deep tendon reflexes of the left ankle.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the veteran's residuals of a shell fragment 
wound to the left leg, Muscle Group XII, is not warranted.  
The evidence indicates that the veteran experiences 
paresthesias of the left leg.  However, his wounds of the 
left leg are well healed.  Motor examinations of the left leg 
have been 5/5, and coordination has been intact.  A 
neurological examination of the left leg was unremarkable.  
September 1997 treatment records state that the left leg has 
normal range of motion, and the July 1999 VA examination 
described the range of motion as adequate.  This examination 
also stated that there was no residual damage to Muscle Group 
XII.  There is no evidence of loss of muscle substance, 
weakness, or excess fatigability.  The Board finds that the 
veteran's symptomatology more nearly resembles that required 
for a moderate disability under both the current rating code 
and the rating code in effect prior to July 1997, which 
merits continuation of the 10 percent evaluation currently in 
effect.  38 C.F.R. § 4.73, Code 5312 (1996); 38 C.F.R. 
§§ 4.7, 4.73, Code 5312.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but finds that they do 
not provide a basis for an increased evaluation.  The 
veteran's complaints of pain of the left lower extremity have 
been noted.  However, this has not been shown to produce 
disability in addition to what is reflected by the current 10 
percent evaluation.  There is no evidence of incoordination, 
excess fatigability, or weakness.  

II. Scars

Entitlement to service connection for scars of the right 
thigh, right upper extremity, chest, and abdomen was 
established in a June 1979 rating decision.  A zero percent 
evaluation was assigned for this disability.  This evaluation 
currently remains in effect.  

The veteran's disability is evaluated under the rating code 
for other scars.  This rating code provides that the scars 
are to be evaluated on the basis of limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.  Additional 
rating codes are also for consideration.  Scars that are 
superficial, poorly nourished, with repeated ulceration are 
evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Code 
7803.  Scars that are superficial, tender, and painful on 
objective demonstration also merit a 10 percent evaluation.  
38 C.F.R. § 4.118, Code 7804.  None of these rating codes 
provide for a zero percent evaluation.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The veteran was afforded a VA examination for scars in 
September 1999.  A diagram marked the location of several 
different scars located throughout the upper body, including 
the right arm and shoulder, the abdomen, the right chest, and 
the neck.  The examiner stated that all skin lesions were 
from shell fragment wounds.  These blended with his skin, and 
many were covered by hair.  None of the scars were tender to 
touch or palpation.  The scars did not interfere with 
function, and all were insignificant.  

The Board finds that entitlement to an increased evaluation 
for the veteran's scars of the right thigh, right upper 
extremity, chest, and abdomen is not warranted.  The 
September 1999 VA examination found that none of these scars 
result in any limitation of function.  Furthermore, they are 
not tender or painful, and there is no indication that they 
are poorly nourished or that there is any ulceration.  
Therefore, as the criteria have not been met, a compensable 
evaluation is not merited.  38 C.F.R. § 4.118, Codes 7803, 
7804, 7805.  


ORDER

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the right lower leg, to include 
fractures of the fibula and tibia, is denied. 

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the left thigh is denied. 

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the left lower leg is denied. 

Entitlement to a compensable evaluation for scars of the 
right thigh, right upper extremity, chest, and abdomen is 
denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

